NOTICE OF ALLOWABILITY
(in response to after-final submission dated 5/25/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and AFCP 2.0 Request
On 5/25/2022, Applicant submitted an amendment to the application along with a request for reconsideration under the After-Final Consideration Pilot 2.0 program. The amendment is being considered under the AFCP 2.0 pilot and the amendment has been entered (see PTO-2323 form)

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. William S. Francos (Reg. No. 38,456) on 6/10/2022.
The application has been amended as follows: 
IN THE CLAIMS: Please amend claims 1-10 and 12-21 as follows:
1.  (Currently Amended) An ultrasound system, comprising:
a plurality of transducer elements forming a one-dimensional (1D) array, wherein the 1D array is subdivided into a plurality of first subsets of the plurality of transducer elements, and wherein the 1D array is subdivided into a plurality of second subsets of the plurality of transducer elements;
a plurality of bias voltage circuits, each bias voltage circuit being in communication with a respective first subset of the plurality of first subsets  the transducer elements of its respective first subset
a plurality of transmit and receive circuits, each transmit and receive circuit being in communication with a respective second subset of the plurality of second subsets the transducer elements of the respective second subset
wherein each first subsets from each second subsetselected portion of each second subset s upon application of a bias voltage to a selected first subset of the plurality of first subsets its respective bias voltage circuit of the plurality of bias voltage circuits.

2. (Currently Amended) The ultrasound system as claimed in claim 1, wherein each first subset overlaps with each second subset such that each of the transducer elements in the same first subset is from a different second subset, and such that each second subsetgiven first subset.

3.  (Currently Amended) The ultrasound system as claimed in claim 1, wherein each second subset overlaps with each first subset such thatof the transducer elements from the same second subset is from a different first subset.

4.  (Currently Amended) The ultrasound system as claimed in claim 1, wherein each first subset comprises a group of neighboring transducer elements.

5.  (Currently Amended) The ultrasound system as claimed in claim 1, wherein each second subset comprises a cluster of non-neighboring transducer elements.

6.  (Currently Amended) The ultrasound system as claimed in claim 5, wherein each second subset comprises a set of non-neighboring transducer elements spaced uniformly along the 1D array.

7.  (Currently Amended) The ultrasound system as claimed in claim 1, wherein each transducer element comprises a plurality of CMUT 

8.  (Currently Amended) The ultrasound system as claimed in claim 1, wherein the 1D array forms an annulus with each transducer element facing radially outwardly.

9.  (Currently Amended) The ultrasound system as claimed in claim 1, characterized by the equation P = M – N1 + 1, wherein N1 is the number of transducer elements in each first subset,  is the number of second sets, is the number of transducer elements [[which]]that can be stimulated to receive simultaneously, which represents the maximum aperture size

10.  (Currently Amended) The ultrasound system as claimed in claim 1, further comprising an application specific integrated circuit (ASIC), wherein at least one of the plurality of bias voltage circuits and at least one of the plurality of transmit and receive circuits form a part of the ASIC

11.  (Cancelled).

12.  (Currently Amended) An ultrasound imaging method for performing imaging using an ultrasound system comprising a plurality of transducer elements forming a one-dimensional (1D) array, [[with]] a plurality of bias voltage circuits[[;]], and a plurality of transmit and receive circuits, wherein the 1D array is subdivided into a plurality of first subsets of the plurality of transducer elements, wherein the 1D array is subdivided into a plurality of second subsets of the plurality of transducer elements, and wherein each transducer element is adapted to be activated for transmission or reception by application of a bias voltage and connection to a respective transmit and receive circuit of the plurality of transmit and receive circuits, 
wherein the method comprises:
operating a selected bias voltage circuit of the plurality of bias voltage circuits to provide a bias voltage to the transducer elements of a selected first subset of the plurality of first subsets
operating a first transmit and receive circuit of the plurality of transmit and receive circuits to provide a transmit function to the transducer elements of a first respective second subset of the plurality of second subsets
operating a second transmit and receive circuit of the plurality of transmit and receive circuits to provide a receive function to the transducer elements of a second respective second subset of the plurality of second subsets
wherein the each first subset s from each second subsetselected portion of each of the first and second respective second subsets is arranged to be activated by the first and second transmit and receive circuits respectively upon application of [[a]]the bias voltage to the selected first subset selected bias voltage circuit

13.  (Currently Amended) The ultrasound imaging method as claimed in claim 12, wherein each first subset overlaps with each second subset such that each of the transducer elements in the same first subset is from a different second subset, and such that each second subset comprises at most one transducer element from any given first subset.

14.  (Currently Amended) The ultrasound imaging method as claimed in claim 12, wherein each first subset , and each second subsets a cluster of non-neighboring transducer elements.

15. (Currently Amended) The ultrasound imaging method as claimed in claim 12, wherein each second subset overlaps with each first subset such that of the transducers from the same second subset is from a different first subset, wherein each first subset comprises a group of neighboring transducer elements and wherein each second subset comprises a cluster of non-neighboring transducer elements.

16.  (Currently Amended) An intravascular ultrasound device, comprising;
 a catheter body; and
an ultrasound system coupled to a distal portion of the catheter body, the ultrasound system comprising:
a plurality of transducer elements forming a one-dimensional (1D) array, wherein the 1D array is subdivided into a plurality of first subsets of the plurality of transducer elements, and wherein the 1D array is subdivided into a plurality of second subsets of the plurality of transducer elements;
a plurality of bias voltage circuits, each bias voltage circuit being in communication with a respective first subset of the plurality of first subsets  the transducer elements of its respective first subset
a plurality of transmit and receive circuits, each transmit and receive circuit being in communication with a respective second subset of the plurality of second subsets the transducer elements of the respective second subset
wherein each first subsets from each second subsetselected portion of each second subset is arranged to be activated by its respective one of the plurality of transmit and receive circuits upon application of a bias voltage to a selected first subset of the plurality of first subsets its respective bias voltage circuit of the plurality of bias voltage circuits.

17.  (Currently Amended) The intravascular ultrasound device as claimed in claim 16, wherein each first subset overlaps with each second subset such that  each of the transducer elements in the same first subset is from a different second subset, and such that each second subset given first subset.

18.  (Currently Amended) The intravascular ultrasound device as claimed in claim 16, wherein each second subset overlaps with each first subset such thatof the transducer elements from the same second subset is from a different first subset.

19.  (Currently Amended) The intravascular ultrasound device as claimed in claim 16, wherein each first subset comprises a group of neighboring transducer elements.

20.  (Currently Amended) The intravascular ultrasound device as claimed in claim 16, wherein each second subset comprises a cluster of non-neighboring transducer elements.

21.  (Currently Amended) The intravascular ultrasound device as claimed in claim 20, wherein each second subset comprises a set of non-neighboring transducer elements spaced uniformly along the 1D array.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner’s amendment is sufficient to overcome §112 rejection raised in the previous Office Action (Final Rejection dated 3/24/2022).
Further, the examiner’s amendment is not inconsistent with how the claims were previously interpreted for purposes of examination (in accordance with compact prosecution practice; MPEP 2173.06); therefore, the claims remain allowed over the prior art for essentially the same reasons as articulated in the previous Office Action.
There being no remaining rejection or objection, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793